Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-20 are allowed.  All rejections are withdrawn.  The amendments after final dated 5-27-22 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 12 and 20.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  system comprising: 
at least one processor; and 
a non-transitory computer readable medium comprising instructions which, 
when executed by the at least one processor, 
cause the system to: generate, for 
a transportation request associated with a requestor device, 
a transportation route including 
a first segment corresponding to 
a first transportation modality and 
a second segment corresponding to 
a second transportation modality; 
provide, for display on the requestor device based on determining that the requestor device is traveling along the first segment of the transportation route, 
a first segment interface depicting
 an animated visual indicator comprising
 an animated  representation of the first transportation modality;
 determine, based on a rate of progress of the requestor device along the first segment, 
a predicted travel time from a current location of the requestor device to a starting location of the second segment; and 
update a graphical appearance of
 the animated visual indicator  the first segment interface to indicate 
a suggested change in travel rate based on 
difference between the predicted travel time and 
a start time of the second segment”.
	U.S. Patent NO.: 8433512B1 to Lopaenko teaches a icon that can show a travel rate of a person, vehicle or boat as 60 MPH but it is silent as to indicate a suggested change in a travel rate based on the difference in the travel time and a start time of the next segment.
	Lopaenko is silent as to “[a]  system comprising: 
at least one processor; and 
a non-transitory computer readable medium comprising instructions which, 
when executed by the at least one processor, 
cause the system to: generate, for 
a transportation request associated with a requestor device, 
a transportation route including 
a first segment corresponding to 
a first transportation modality and 
a second segment corresponding to 
a second transportation modality; 
provide, for display on the requestor device based on determining that the requestor device is traveling along the first segment of the transportation route, 
a first segment interface depicting
 an animated visual indicator comprising
 an animated  representation of the first transportation modality;
 determine, based on a rate of progress of the requestor device along the first segment, 
a predicted travel time from a current location of the requestor device to a starting location of the second segment; and 
update a graphical appearance of
 the animated visual indicator  the first segment interface to indicate 
a suggested change in travel rate based on 
difference between the predicted travel time and 
a start time of the second segment”.
	U.S. Patent Application Pub. No.: US 2016 0334797 A1 to Ross discloses two vehicles that can follow each other and an icon to show feedback to speed up or slow down.  Ross is silent as to  “[a]  system comprising: 
at least one processor; and 
a non-transitory computer readable medium comprising instructions which, 
when executed by the at least one processor, 
cause the system to: generate, for 
a transportation request associated with a requestor device, 
a transportation route including 
a first segment corresponding to 
a first transportation modality and 
a second segment corresponding to 
a second transportation modality; 
provide, for display on the requestor device based on determining that the requestor device is traveling along the first segment of the transportation route, 
a first segment interface depicting
 an animated visual indicator comprising
 an animated  representation of the first transportation modality;
 determine, based on a rate of progress of the requestor device along the first segment, 
a predicted travel time from a current location of the requestor device to a starting location of the second segment; and 
update a graphical appearance of
 the animated visual indicator  the first segment interface to indicate 
a suggested change in travel rate based on 
difference between the predicted travel time and 
a start time of the second segment”.
	Ross ‘230 discloses two segments where a vehicle can break down and a second vehicle can pick up the person on a second travel segment. Ross ‘230 is silent as to “[a]  system comprising: 
at least one processor; and 
a non-transitory computer readable medium comprising instructions which, 
when executed by the at least one processor, 
cause the system to: generate, for 
a transportation request associated with a requestor device, 
a transportation route including 
a first segment corresponding to 
a first transportation modality and 
a second segment corresponding to 
a second transportation modality; 
provide, for display on the requestor device based on determining that the requestor device is traveling along the first segment of the transportation route, 
a first segment interface depicting
 an animated visual indicator comprising
 an animated  representation of the first transportation modality;
 determine, based on a rate of progress of the requestor device along the first segment, 
a predicted travel time from a current location of the requestor device to a starting location of the second segment; and 
update a graphical appearance of
 the animated visual indicator  the first segment interface to indicate 
a suggested change in travel rate based on 
difference between the predicted travel time and 
a start time of the second segment”.
	Mishra discloses different transportation modalities.  Mishra is silent as to “[a]  system comprising: 
at least one processor; and 
a non-transitory computer readable medium comprising instructions which, 
when executed by the at least one processor, 
cause the system to: generate, for 
a transportation request associated with a requestor device, 
a transportation route including 
a first segment corresponding to 
a first transportation modality and 
a second segment corresponding to 
a second transportation modality; 
provide, for display on the requestor device based on determining that the requestor device is traveling along the first segment of the transportation route, 
a first segment interface depicting
 an animated visual indicator comprising
 an animated  representation of the first transportation modality;
 determine, based on a rate of progress of the requestor device along the first segment, 
a predicted travel time from a current location of the requestor device to a starting location of the second segment; and 
update a graphical appearance of
 the animated visual indicator  the first segment interface to indicate 
a suggested change in travel rate based on 
difference between the predicted travel time and 
a start time of the second segment”.
	Yamashita teaches an indicator to provide a walking route so the pick up is faster. However, Yamashita is silent as to an animation to provide a suggested increase in a travel rate or a decrease in a travel rate. 
	Yamahashita is silent as to “[a]  system comprising: 
at least one processor; and 
a non-transitory computer readable medium comprising instructions which, 
when executed by the at least one processor, 
cause the system to: generate, for 
a transportation request associated with a requestor device, 
a transportation route including 
a first segment corresponding to 
a first transportation modality and 
a second segment corresponding to 
a second transportation modality; 
provide, for display on the requestor device based on determining that the requestor device is traveling along the first segment of the transportation route, 
a first segment interface depicting
 an animated visual indicator comprising
 an animated  representation of the first transportation modality;
 determine, based on a rate of progress of the requestor device along the first segment, 
a predicted travel time from a current location of the requestor device to a starting location of the second segment; and 
update a graphical appearance of
 the animated visual indicator  the first segment interface to indicate 
a suggested change in travel rate based on 
difference between the predicted travel time and 
a start time of the second segment”.
West teaches a mechanism to provide a faster pickup where the user can walk away from a traffic location. 
West is silent as to “[a]  system comprising: 
at least one processor; and 
a non-transitory computer readable medium comprising instructions which, 
when executed by the at least one processor, 
cause the system to: generate, for 
a transportation request associated with a requestor device, 
a transportation route including 
a first segment corresponding to 
a first transportation modality and 
a second segment corresponding to 
a second transportation modality; 
provide, for display on the requestor device based on determining that the requestor device is traveling along the first segment of the transportation route, 
a first segment interface depicting
 an animated visual indicator comprising
 an animated  representation of the first transportation modality;
 determine, based on a rate of progress of the requestor device along the first segment, 
a predicted travel time from a current location of the requestor device to a starting location of the second segment; and 
update a graphical appearance of
 the animated visual indicator  the first segment interface to indicate 
a suggested change in travel rate based on 
difference between the predicted travel time and 
a start time of the second segment”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668